Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: management unit configured to in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because  “a program” is a functional descriptive material and a functional descriptive material per se is excluded from any of the four categories of a process, machine, manufacture, or composition of matter.  Therefore, the claim subject matter, “a program” is not statutory regardless it’s claimed functional description since it cannot be realizable without being encoded within a non-transitory computer-readable medium.  See MPEP 2106.01 (I), OG notice 1351 OG 212 published 02/23/2010.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2018/0268238, hereinafter Khan) in view of Hikvision smart solution 2.0 (https://bsk-ag.ch/wp-content/uploads/2018/11/Smart-Parking-Areas-Solution.pdf , hereinafter Hikvision).
Re claim 1, Khan discloses, an information processing apparatus comprising: an entry and leaving management unit (104) configured to analyze a captured image and detect vehicle information included in the captured image (par [0042], fig 1, 108/110), and in a case where there is reservation information of parking corresponding to the detected vehicle information (par [0049], matching the read number with an authorized user is viewed as “reservation information”).
Khan fails to explicitly disclose limitations which are disclosed by Hikvision as follows: in a case where there is reservation information of parking corresponding to the detected vehicle information (pg 6 camera recognizes vehicles plate and opens barrier based on black/white list), open a gate of a parking lot corresponding to the reservation information (pg 6 camera recognizes vehicles plate and opens barrier based on black/white list).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine in a case where there is reservation information of parking corresponding to the detected vehicle information, open a gate of a parking lot corresponding to the reservation information of Hikvision with the apparatus of Khan in order to open a gate and to allow access to an authorized vehicle.
Re claim 2, the combination of Khan and Hikvision discloses the limitations of claim 1 including wherein the vehicle information includes a vehicle registration number of a vehicle (Khan pars [0042] and [0049], Hikvision pg 6).
Re claim 3, the combination of Khan and Hikvision discloses the limitations of claim 1 including wherein the reservation information includes vehicle information of a vehicle (Khan pars [0042] and [0049], Hikvision pg 6, the license inherently contains information of the vehicle).
Re claim 4, the combination of Khan and Hikvision discloses the limitations of claim 1 including further comprising: a reservation information storage unit configured to store the reservation information (Khan par [0049], list of authorized users, Hikvision pg 6), wherein the entry and leaving management unit searches the reservation information stored in the reservation information storage unit for the reservation information corresponding to the vehicle information, using the vehicle information obtained from the captured image, and opens the gate in the case where there is the reservation information corresponding to the vehicle information (Khan pars [0042]-[0049], Hikvision pg 6).
Re claim 5, the combination of Khan and Hikvision discloses the limitations of claim 1 including further comprising: an imaging unit (Khan and Hikvision camera) configured to capture an object and generate the captured image, wherein the entry and leaving management unit analyzes the captured image generated by the imaging unit and detects the vehicle information (Khan pars [0042]-[0049], Hikvision pg 6), and in the case where there is the reservation information corresponding to the detected vehicle information, opens the gate (Hikvision pg 6).
Re claim 9, the combination of Khan and Hikvision discloses the limitations of claim 1 including further comprising: a provision unit configured to provide information regarding the parking lot necessary for a reservation (Hikvision LED pg 6).Re claim 10, the combination of Khan and Hikvision discloses the limitations of claim 9 including wherein the provision unit provides the information regarding the parking lot according to date and time (Hikvision pg 6).
Re claim 17, the combination of Khan and Hikvision discloses the limitations of claim 1 including further comprising: a communication unit (Hikvision ANPR) configured to perform communication with another device and exchange information (Hikvision NVR and/or iVMS, pgs 4-6), wherein the entry and leaving management unit opens the gate in a case where the reservation information supplied from the another device via the communication unit corresponds to the detected vehicle information (Hikvision pg 6).
Claims 18-20 are rejected for the reasons stated in claim 1. The method steps, program, and system as claimed would have been obvious and expected by the apparatus of Khan and Hikvision.

Allowable Subject Matter
Claims 6-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696